Case 9:19-bk-11573-MB             Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47              Desc
                                   Main Document     Page 1 of 7


Robert J. Feinstein, Esq.                        Jeffrey N. Pomerantz, Esq.
Richard E. Mikels, Esq.                          Maxim B. Litvak, Esq.
Steven W. Golden                                 PACHULSKI STANG ZIEHL & JONES
PACHULSKI STANG ZIEHL & JONES                    LLP
LLP                                              10100 Santa Monica Blvd., 13th Floor
780 Third Avenue, 34th Floor                     Los Angeles, CA 90067
New York, NY 10017                               Telephone: (310) 277-6910
Telephone: (212) 561-7700                        Facsimile: (310) 201-0760
Facsimile: (212) 561-7777

Proposed Counsel to the Official Committee of
Unsecured Creditors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                               )
In re:                                         ) Chapter 11
                                               )
HVI CAT CANYON, INC.                           ) Case No. 19-12417 (MEW)
                                               )
                        Debtor.                ) Related to Docket No. 47
                                               )

         STATEMENT OF POSITION OF OFFICIAL COMMITTEE OF UNSECURED
             CREDITORS IN SUPPORT OF MOTION TO TRANSFER VENUE

          The Official Committee of Unsecured Creditors (the “Committee”) of HVI Cat Canyon,

Inc. (the “Debtor”), hereby files this statement of position in support of the Santa Barbara

County Air Pollution Control District, County of Santa Barbara, and Harry Hagen, Treasurer

and Tax Collectors’ Motion to Transfer Venue [Docket. No. 47], filed on August 14, 2019 (the

“Transfer Motion”), and respectfully states as follows:

                                           Introduction

                   1.   The Transfer Motion seeks a transfer of venue of this bankruptcy case to

the Northern Division or the Los Angeles Division of the Central District of California (the

“California Bankruptcy Court”). The Committee agrees that this bankruptcy case does not


DOCS_SF:101741.4
Case 9:19-bk-11573-MB          Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47                   Desc
                                Main Document     Page 2 of 7



belong in this District and should be transferred, but the Committee requests that this Court

transfer venue to the Northern District of Texas (the “Texas Bankruptcy Court”) where the

Debtor’s affiliate case of Rincon Island Limited Partnership is pending (“Rincon”). The

Committee supports the arguments in the Transfer Motion that the assets of the Debtor and its

trade creditors and employees are located near Santa Barbara and that the California Bankruptcy

Court would be an appropriate place for this case to be transferred. Had there not been a related

case involving the Debtor before the Texas Bankruptcy Court, the Committee would fully

support a transfer to the California Bankruptcy Court – preferably to the Northern Division in

Santa Barbara. However, given that there is a related case pending in Texas and the Judge in that

case (Hon. Harlan D. Hale) is familiar with the people behind this Debtor, the Committee

believes that administration of this case will be enhanced by transferring the case to the Texas

Bankruptcy Court.

                   2.   For the reasons set forth in the Transfer Motion, there is no legal basis for

venue in this District. The Debtor has no domicile or principal place of business here. The

Debtor also has not asserted that an affiliate has a bankruptcy case pending here. The fact that

the Debtor may have certain accounting functions performed in New York by affiliates does not

create a proper basis for venue in this District. Hence, as a pure legal matter under 28 U.S.C. §

1408, this case is not properly venued in this District and the Debtor should be entitled to no

deference when it comes to the selection of venue here.

                   3.   Further, regardless of whether venue properly exists in this District, the

interests of justice and the convenience of the parties favor a transfer of venue to the Texas



DOCS_SF:101741.4                                  2
Case 9:19-bk-11573-MB          Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47                   Desc
                                Main Document     Page 3 of 7



Bankruptcy Court. Venue is proper in the Texas Bankruptcy Court because there is a pending

chapter 7 case there of the Debtor’s affiliate, Rincon. Like the Debtor, Rincon had operating oil

and gas interests in California and was controlled by the same principal, Randeep Grewal.

Rincon filed in the Texas Bankruptcy Court in 2016 in an attempt to avoid remedial actions by

California regulators. UBS also was a secured creditor in that case owed approximately $100

million and GLR, another Debtor affiliate, was the second lien creditor. Judge Hale ultimately

gave Rincon an opportunity to retain control of its oil and gas interests by posting a bond, but

Rincon failed to do so. Judge Hale therefore appointed a chapter 11 trustee in 2017 and, later in

2018, the case was converted to chapter 7 after Rincon’s assets were surrendered to the

California State Lands Commission. The facts and circumstances in the Rincon case are in many

ways similar to the Debtor’s instant case (although the outcome here hopefully will be much

better for unsecured creditors). Hence, in the interests of justice and the convenience of the

parties, it makes sense to have Judge Hale handle the Debtor’s instant case because he is already

familiar with the Debtor’s principal and affiliates and the types of issues that are likely to arise in

this case. Further, the Committee expects that UBS, the Debtor’s senior secured creditor, will

support a transfer of venue of this case to the Texas Bankruptcy Court.

                   4.   In sum, the Debtor appears to have filed its bankruptcy case before this

Court without a legal basis to do so and in order to achieve some litigation objective. This Court

should not defer to the Debtor’s judgment on this point given the complete lack of legal

foundation for filing here and the inconvenience and prejudice that will be suffered by the

creditors of this estate if the case were to remain here.



DOCS_SF:101741.4                                   3
Case 9:19-bk-11573-MB             Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47              Desc
                                   Main Document     Page 4 of 7



                                               Background

                   5.     On July 25, 2019 (the “Petition Date”), the Debtor commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtor continues to operate its business and manage its property as a debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in this chapter 11 case.

                   6.     On August 9, 2019, the Office of the United States Trustee appointed the

Committee pursuant to section 1102 of the Bankruptcy Code [Docket No. 34]. The Committee

consists of the following three (3) members: (a) Brian Corson, in his individual capacity; (b)

Escolle Tenants in Common; and (c) Pacific California Petroleum, Inc.

                   7.     On August 14, 2019, the Santa Barbara County Air Pollution Control

District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax Collector, filed the

Transfer Motion.

                                             Applicable Law

                   8.     Section 1408 of title 28 of the United States Code is the applicable venue

statute for bankruptcy cases. This provision states, in relevant part, as follows:

                   [A] case under title 11 may be commenced in the district court for
                   the district –

                           (1) in which the domicile, residence, principal place of
                   business in the United States, or principal assets in the United
                   States, of the person or entity that is the subject of such case have
                   been located for the one hundred eighty days immediately
                   preceding such commencement . . . ; or

                          (2) in which there is pending a case under title 11
                   concerning such person’s affiliate, general partner, or partnership.



DOCS_SF:101741.4                                     4
Case 9:19-bk-11573-MB              Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47                     Desc
                                    Main Document     Page 5 of 7


28 U.S.C. § 1408.

                   9.      Section 1412 of title 28 of the United States Code provides as follows:

                   A district court may transfer a case or proceeding under title 11 to
                   a district court for another district, in the interest of justice or for
                   the convenience of the parties.

28 U.S.C. § 1412.

                   10.     Rule 1014 of the Federal Rules of Bankruptcy Procedure permits the court

to either dismiss or transfer a case filed in an improper district, or to transfer a case filed in a

proper district, “if the court determines that the transfer is in the interest of justice or for the

convenience of the parties.” FED. R. BANKR. P. 1014.

                   11.     In this context, the position of the Committee, while not dispositive, is

something that is relevant and should be considered by the Court. See In re Enron Corp., 274

B.R. 327, 345 (Bankr. S.D.N.Y. 2002).

                   12.     First, pursuant to the plain language of 28 U.S.C. § 1408, the Debtor filed

this case in an improper forum. The Debtor is not domiciled here and its principal place of

business and principal assets are located in California. The Debtor also has no affiliate with a

pending case in this District. As such, the Debtor should be entitled to no deference with respect

to its choice of forum.

                   13.     Second, regardless of whether venue is proper in this District, this Court is

more than justified in transferring this case to the Texas Bankruptcy Court, pursuant to 28 U.S.C.

§ 1412 and Bankruptcy Rule 1014, in the interest of justice or for the convenience of the parties.

                   14.     Venue is proper in the Texas Bankruptcy Court because there is a pending

chapter 7 case there of the Debtor’s affiliate, Rincon. Judge Hale has been handling Rincon’s



DOCS_SF:101741.4                                       5
Case 9:19-bk-11573-MB           Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47                 Desc
                                 Main Document     Page 6 of 7



bankruptcy case since 2016 when it was originally filed as a chapter 11 and is familiar with the

types of issues that are likely to arise in the instant case. Like the Debtor, Rincon was an owner

and operator of oil and gas interests in California, subject to the same regulatory scheme as the

Debtor, and was controlled by the same principal as the Debtor, Randeep Grewal. Rincon also

had the same secured creditors as the Debtor, UBS and GLR, which is an affiliate of both Rincon

and the Debtor. As a result, this case can be more efficiently administered by Judge Hale given

his familiarity with the Debtor’s principal and affiliates and the issues in this case. It also would

be wholly unfair for the Debtor’s creditors to be drawn into proceedings in this District, given

that the Debtor has no prior relationship with the State of New York that could have suggested to

such creditors that a bankruptcy case could be filed here.

                   15.   As noted above, the Committee supports the arguments in the Transfer

Motion that the assets of the Debtor and its trade creditors and employees are located near Santa

Barbara and that the California Bankruptcy Court would be an appropriate place for this case to

be transferred. However, given that Rincon’s related case is pending in the Texas Bankruptcy

Court and Judge Hale is so familiar with the people behind this Debtor, the Committee believes

that a transfer of this case to the Texas Bankruptcy Court is warranted.

                   16.   For these reasons, the Committee urges this Court to transfer venue of the

Debtor’s case to the Texas Bankruptcy Court.




DOCS_SF:101741.4                                  6
Case 9:19-bk-11573-MB    Doc 74 Filed 08/23/19 Entered 08/23/19 15:32:47           Desc
                          Main Document     Page 7 of 7


Dated: August 23, 2019

                                            /s/ Steven W. Golden
                                           Robert J. Feinstein, Esq.
                                           Richard E. Mikels, Esq.
                                           Steven W. Golden, Esq.
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777

                                           Jeffrey N. Pomerantz, Esq.
                                           Maxim B. Litvak, Esq.
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           10100 Santa Monica Blvd., 13th Floor
                                           Los Angeles, CA 90067
                                           Telephone: (310) 277-6910
                                           Facsimile: (310) 201-0760

                                           Proposed Counsel to the Official Committee of
                                           Unsecured Creditors




DOCS_SF:101741.4                       7
